Citation Nr: 1742294	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's representative


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO in Cheyenne, Wyoming, inter alia, denied service connection for peripheral neuropathy of the right and left lower extremities.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In April 2012, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for peripheral neuropathy of the lower extremities.  The RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  The RO continued to deny the claim for service connection in a December 2013 supplemental statement of the case (SSOC).


FINDING OF FACT

In correspondence received on February 14, 2017, the Veteran withdrew the appeal as to the matter of his entitlement to service connection for peripheral neuropathy of the right and left lower extremities; during a Board hearing the same day, the Veteran's representative confirmed on the record the Veteran's wish to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the matter of entitlement to service connection for peripheral neuropathy of the right and left lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

On February 14, 2017, the Veteran submitted written correspondence indicating his desire to withdraw his appeal regarding  peripheral neuropathy of the bilateral lower extremities.  On the same day, his representative appeared before the undersigned Veterans Law Judge for a scheduled hearing and confirmed on the record the Veteran's wish to withdraw his appeal as to the matter of service connection for peripheral neuropathy of the right and left lower extremities.  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the matter of the Veteran's entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  See 38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal as to that matter, and it must be dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for peripheral neuropathy of the right and left lower extremities is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


